Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 12/17/2020 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the overall number of repetitions".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0044403 A1 (Foreign priority date of April 18, 2018) to Zhang et al. (hereinafter “Zhang”) in view of US 2019/0342907 A1 (provisional application no. 62/667,347, filed on May 4, 2018) to Huang et al. (hereinafter “Huang”)


Regarding Claim 1, Zhang teaches A user terminal, comprising: 
a receiving section that receives a downlink shared channel transmitted from different transmission/reception points for each given number of repetitions; and (Figure 1 and [0269], illustrates a UE (user terminal) communicating with multiple TRPs (i.e. different transmission/reception points), in which the multiple TRPs transmit DCI and PDSCH (i.e. downlink shared channel) to the UE. Figure 116, further illustrates. [0627], discloses the PDSCH is aggregated (aggregation), that is, the same PDSCH is repeatedly transmitted in multiple slots (i.e. repetition), or this PDSCH a semi-persistent scheduling PDSCH. [0638], discloses when an aggregation factor “pdsch-AggregationFactor” (i.e. given number of repetitions) of the PDSCH is greater than 1, the PDSCH occupies multiple consecutive slots, and transmits information repeatedly in the multiple consecutive occupied slots)
a control section ([0128]-[0129], discloses processor) that controls the reception of the downlink shared channel based on a transmission configuration indicator (TCI) state associated with a repetition among the given number of repetitions of the downlink shared channel. ([0264], discloses The New Radio (NR) supports downlink control information (DCI) to dynamically indicate beams used by a physical downlink shared channel (PDSCH). Specifically, the beams used by the PDSCH is indicated by a transmission configuration indication (TCI) field in the DCI, that is, the TCI field indicates a quasi-co-location (QCL) of a demodulation reference signal (DMRS) reference signal set of the PDSCH). [0267], further discloses a terminal obtains the spatial Rx parameter of the DMRS of the PDSCH according to the reference signal associated with the spatial Rx parameter in the QCL reference signal set indicated by the TCI field, so that the terminal uses a suitable receiving beam to receive the PDSCH) 
Zhang does not explicitly teach TCI state associated with a redundancy version of the downlink shared channel. 
However, in a similar field of endeavor, Huang discloses in [0432], the UE can be configured with up to M TCI-States by higher layer signaling to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the given serving cell. [0472], further discloses The UE may receive corresponding PDSCH based on a TCI state. In one embodiment, the TCI state could be indicated by a TCI field. In one embodiment, the TCI field is indicated in the DCI. [0294] and [0324], further discloses DCI format used for scheduling of PDSCH in one DL cell, the DCI including a redundancy version field.


Regarding Claim 2, Zhang/Huang teaches The user terminal according to claim 1, wherein Huang further teaches the control section assumes that one or more antenna ports for reference signal demodulation of the downlink shared channel are quasi-co-located with a downlink reference signal indicated by the TCI state. ([0432]-[0436], discloses Antenna Ports quasi co-location, where The UE can be configured with up to M TCI-States by higher layer signalling to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the given serving cell, where M depends on the UE capability. Each configured TCI state includes one RS set TCI-RS-SetConfig. Each TCI-RS-SetConfig contains parameters for configuring quasi co-location relationship between the reference signals in the RS set and the DM-RS port group of the PDSCH. The UE receives an activation command [10, TS 38.321] used to map up to 8 TCI states to the codepoints of the DCI field Transmission Configuration Indication′. After a UE receives [initial] higher layer configuration of TCI states and before reception of the activation command, the UE may assume that the antenna ports of one DM-RS port group of PDSCH of a serving cell are spatially quasi co-located with the SSB determined in the initial access procedure with respect to Doppler shift, Doppler spread, average delay, delay spread, spatial Rx parameters, 

Regarding Claim 3, Zhang/Huang teaches The user terminal according to claim 1, wherein Zhang further teaches the receiving section receives downlink control information used for scheduling all the repetitions of the downlink shared channel, and a given field value in the downlink control information indicates the TCI state for the repetitions or the redundancy versions. ([0264], discloses The New Radio (NR) supports downlink control information (DCI) to dynamically indicate beams used by a physical downlink shared channel (PDSCH). Specifically, the beams used by the PDSCH is indicated by a transmission configuration indication (TCI) field in the DCI, that is, the TCI field indicates a quasi-co-location (QCL) of a demodulation reference signal (DMRS) reference signal set of the PDSCH)


Regarding Claim 5, Zhang/Huang teaches The user terminal according to claim 1, wherein Zhang/Huang further teaches the receiving section receives downlink control information used for scheduling the downlink shared channel with a change made for each given number of repetitions, and a given field value in the downlink control information indicates the TCI state of a repetition among the given number of repetitions. (Zhang, [0264], discloses The New Radio (NR) supports downlink control information (DCI) to dynamically indicate beams used by a physical downlink shared channel (PDSCH). Specifically, the beams used by the 

Regarding Claim 6, Zhang/Huang teaches The user terminal according to claim 5, wherein Huang further teaches a field value other than the field value in the downlink control information indicates the redundancy version of a repetition among the given number of repetitions. ([0306], discloses redundancy version field) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 7, Zhang/Huang teaches The user terminal according to claim 2, wherein Zhang further teaches the receiving section receives downlink control information used for scheduling all the repetitions of the downlink shared channel, and a given field value in the downlink control information indicates the TCI state for the repetitions or the redundancy versions. ([0264], discloses The New Radio (NR) supports downlink control information (DCI) to dynamically indicate beams used by a physical downlink shared channel (PDSCH). Specifically, the beams used by the PDSCH is indicated by a transmission configuration indication (TCI) field in the DCI, that is, the TCI field indicates a quasi-co-location (QCL) of a demodulation reference signal (DMRS) reference signal set of the PDSCH)

 The user terminal according to claim 2, wherein Zhang/Huang further teaches the receiving section receives downlink control information used for scheduling the downlink shared channel with a change made for each given number of repetitions, and a given field value in the downlink control information indicates the TCI state of a repetition among the given number of repetitions. (Zhang, [0264], discloses The New Radio (NR) supports downlink control information (DCI) to dynamically indicate beams used by a physical downlink shared channel (PDSCH). Specifically, the beams used by the PDSCH is indicated by a transmission configuration indication (TCI) field in the DCI, that is, the TCI field indicates a quasi-co-location (QCL) of a demodulation reference signal (DMRS) reference signal set of the PDSCH. Huang, [0454] further discloses DCI could indicate DL active BWP change) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang/Huang in view of US 2021/0250972 A1 (provisional application No. 62/670,298, filed on May 11, 2018) to Munier et al. (hereinafter “Munier”)


Regarding Claim 4, Zhang/Huang teaches The user terminal according to claim 3, wherein Zhang/Huang does not explicitly teach the given field value or a field value other than the given field value in the downlink control information indicates the overall number of repetitions.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Zhang/Huang to include the above limitations as suggested by Munier, the teachings of some of these embodiments may improve the data rate, latency, and/or power consumption and thereby provide benefits such as reduced user waiting time, relaxed restriction on file size, better responsiveness, extended battery lifetime, etc as indicated in [0060].


Conclusion


US 2019/0373486 to Bai et al., directed to slot aggregation, redundancy versions, and TCI states
US 20190288757 to Zhou et al., directed to repetition configuration information involving QCL

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477